t c memo united_states tax_court emily t nichols petitioner v commissioner of internal revenue respondent docket no filed date john f hernandez for petitioner nancy l karsh for respondent memorandum opinion dawson judge this case was assigned to chief special_trial_judge peter j panuthos pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court section references are to the internal_revenue_code as amended rule references are to the tax_court rules_of_practice and procedure - - agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge panuthos chief special_trial_judge this case is before the court on respondent’s motion to dismiss for lack of jurisdiction respondent contends that the petition was not timely filed and therefore the case should be dismissed for lack of jurisdiction as we discuss in greater detail below we shall grant respondent’s motion to dismiss background respondent issued a notice_of_deficiency dated date to petitioner and her deceased husband pericles g nichols determining a deficiency in their federal_income_tax for the tax_year of dollar_figure and an addition_to_tax under sec_6662 of dollar_figure on date respondent mailed the notice_of_deficiency to pericles g nichols decd and emily t nichols w broadview drive bay harbor island florida the bay harbor island address the bay harbor island address was the address where petitioner resided in and the notice_of_deficiency mailed to the bay harbor island address was returned to respondent unopened and marked as return to sender the reason checked for being returned undelivered is itself illegible the envelope in which the notice_of_deficiency was mailed to the bay harbor island address - - bears the handwritten and encircled word deceased it is not clear from the record who wrote deceased or when it was written also the u s postal service form_3811 attached to the envelope in which the notice_of_deficiency was mailed reflects an illegible and crossed out signature on the line marked as signature agent on the same date respondent mailed a duplicate notice_of_deficiency to pericles g nichols decd and emily t nichols p o box palm beach florida the palm beach address the notice_of_deficiency mailed to the palm beach address was returned to respondent unopened and marked as forwarding order expired on date respondent mailed a notice_of_deficiency for the tax_year to pericles g nichols decd and emily t nichols ponce de leon boulevard coral gables florida the coral gables address the notice_of_deficiency dated date was mailed to the coral gables address and was otherwise identical to the notices mailed on date respondent explained that upon receipt of the returned notices of deficiency mailed on date he became aware that petitioner did not receive either of the duplicate notices of deficiency and decided to mail the notice_of_deficiency for the tax_year to an additional address this notice_of_deficiency was returned to respondent unopened marked as return q4e- to sender and the reason checked is attempted not known pericles g nichols died sometime between the date when the tax_return was filed and the notices of deficiency were mailed on date respondent was aware of pericles g nichols’s death prior to the mailing of the notices of deficiency on date on date petitioner filed a petition for redetermination with the court petitioner resided in bay harbor island florida at the time she filed her petition attached to the petition is a copy of the notice_of_deficiency mailed to the palm beach address the parties have stipulated that petitioner’s last_known_address at all times relevant to the matter at hand was the bay harbor island address respondent filed a motion to dismiss for lack of jurisdiction respondent contends that this case must be dismissed for lack of jurisdiction on the ground that the petition was not filed within the 90-day period prescribed in sec_6213 petitioner filed an objection to respondent’s motion to dismiss petitioner contends that the issuance of the notice_of_deficiency to the coral gables address on date acted to rescind withdraw or otherwise invalidate the duplicate notices of deficiency dated and mailed on date respondent contends that a notice_of_deficiency was issued to petitioner’s last_known_address the bay harbor island - - address on date and this satisfies the requirements of sec_6213 respondent asserts that the mailing of another notice_of_deficiency for the same tax_year with a new date does not invalidate the prior valid notice_of_deficiency discussion this court’s jurisdiction to redetermine a deficiency depends upon the issuance of a valid notice_of_deficiency and a timely filed petition rule a c 93_tc_22 sec_6212 expressly authorizes respondent after determining a deficiency to send a notice_of_deficiency to the taxpayer by certified or registered mail it is sufficient for jurisdictional purposes if respondent mails the notice_of_deficiency to the taxpayer’s last_known_address sec_6212 frieling v commissioner 1t c if a deficiency_notice is mailed to the taxpayer’s last_known_address actual receipt of the notice is immaterial 857_f2d_676 9th cir affg 88_tc_1042 a misaddressed notice_of_deficiency that is returned to the commissioner undelivered is null and void 769_f2d_1376 9th cir affg tcmemo_1984_98 the taxpayer generally ha sec_90 days from the date the notice_of_deficiency is mailed to file a petition in this court for a redetermination of the deficiency sec_6213 -- - there is no question that the petition was not timely filed and that we lack jurisdiction over the petition filed herein we must decide however whether the matter should be dismissed against respondent because the notice_of_deficiency was invalid or rescinded or against petitioner because the petition was in response to a valid notice_of_deficiency but was untimely 92_tc_729 affd without published opinion 935_f2d_1282 3d cir see also mollet v commissioner 757_f2d_286 11th cir affg 82_tc_618 a taxpayer to whom a notice_of_deficiency has been properly mailed cannot defeat actual notice by deliberately refusing delivery of the notice_of_deficiency 55_f3d_216 6th cir affg tcmemo_1993_143 114_tc_604 sec_6212 authorizes the commissioner with the consent of the taxpayer to rescind any notice_of_deficiency mailed to the taxpayer if a notice_of_deficiency is rescinded the taxpayer has no right to file a petition with the court based on such a notice hanashiro v commissioner tcmemo_1999_78 powell v commissioner tcmemo_1998_108 no statutory provision specifically addresses whether respondent may unilaterally abandon or withdraw a notice_of_deficiency or the - effect of such an abandonment or withdrawal mitteldorfer straus inc v commissioner tcmemo_1979_503 citing 29_bta_150 holter v commissioner tcmemo_1978_411 petitioner agrees that in and her last_known_address was the bay harbor island address we conclude that the notice_of_deficiency that was mailed to the bay harbor island address on date was properly mailed to petitioner’s last_known_address she has not argued and there are no facts in the record that would indicate that the u s postal service mishandled the notice_of_deficiency mailed to the bay harbor island address in fact petitioner’s counsel explained to the court that pericles g nichols died sometime before the date notice_of_deficiency was mailed to the bay harbor island address and that during this time petitioner had received a great volume of mail and she wasn’t paying attention to everything that was going on it seems more_likely_than_not that the notice_of_deficiency sent to petitioner’s last_known_address was returned undelivered because of petitioner’s refusal of delivery as such respondent has done all he could reasonably do to provide notice to petitioner 87_f3d_273 9th cir affg tcmemo_1994_ patmon young profl corp v commissioner supra pincite there is no indication in the record that respondent --- - intended to rescind or that petitioner consented to rescission of the notice_of_deficiency mailed to the bay harbor island address also there is no evidence that respondent withdrew or otherwise caused the notice_of_deficiency mailed to the bay harbor island address to be invalidated the issuance of the notice_of_deficiency on date is of no consequence because it was not mailed to petitioner’s last_known_address and was not received to reflect the foregoing an order will be entered qranting respondent’s motion to dismiss for lack of jurisdiction
